Citation Nr: 0917346	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the St. Petersburg, Florida, Regional Office (RO), which 
continued the assignment of a 30 percent evaluation for PTSD.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a video conference hearing held in March 2009.  
A copy of the hearing transcript is associated with the 
record.  At the hearing, the record was held open for 30 days 
to allow for the submission of any additional evidence; 
however, no additional evidence was presented following that 
hearing.

The Veteran has raised additional claims in this case which 
have not yet been adjudicated.  In October 2006, the Veteran 
raised a claim for an earlier effective date for the grant of 
service connection for PTSD.  In March 2009 at the Board 
hearing, he raised what amounts to a claim of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  These matters 
have not yet been addressed and are referred to the RO for 
action and adjudication, as appropriate.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD is 
currently productive of occupational and social impairment 
with reduced reliability and productivity with difficulty in 
establishing and maintaining effective work and social 
relationships.  




								[Continued on Next 
Page]

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for an increased schedular evaluation to 50 percent 
for service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the increased rating claim for PTSD, the U.S. 
Court of Appeals for Veterans Claims has held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence provided to the Veteran in May 2006, the 
Veteran was notified that in order to obtain an increased 
rating, he must present evidence of worsening of his service-
connected disorder.  That letter fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, that letter did not provide that Veteran with the 
applicable schedular criteria relating to the evaluation of 
his claim, as required by Vazquez-Flores.  Additional notice, 
however, is not required if the claimant has actual knowledge 
of the rating criteria, a reasonable person could be expected 
to understand from the notice what was needed to substantiate 
the claim, the granting of benefits is precluded as a matter 
of law, and/or if the claimant had an opportunity to 
participate in the adjudication process and did so to such an 
extent as to render any notice error non-prejudicial.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Veteran has demonstrated actual knowledge 
of what is needed to support his claim as reflected by his 
statements regarding increased severity of his PTSD made in 
October 2006 and during the course of the hearing held in 
March 2009, at which times he specifically maintained that 
his PTSD warrants an evaluation in excess of 30 percent with 
reference to applicable rating criteria.  The Board further 
finds that a procedural defect does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the May 
2006 notice letter; the September 2006 rating decision; and 
the March 2007 statement of the case.  In addition, the 
Veteran provided hearing testimony in March 2009.  Thus, the 
Board finds the Veteran has been afforded an opportunity to 
meaningfully participate in the adjudication of his claim 
such that the essential fairness of the adjudication has not 
been affected.  Therefore, proceeding with the appeal 
presently does not therefore inure to the Veteran's 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained the STRs, and VA and private treatment records.  

In addition, a comprehensive VA examination was conducted in 
September 2006.  The Veteran has maintained that the 
September 2006 examination was inadequate, contending that it 
was not "thorough and contemporaneous" and was not 
conducted by a specialist.  However, a review of this VA 
examination shows the examiner elicited substantial 
information regarding the veteran's medical, social and 
employment history and current symptoms and completed an 
objective examination of him.  In fact, the findings reported 
appear to be adequate, and there is nothing in the September 
2006 VA examination report that leads the Board to believe 
the examination was less than complete and/or adequate.  The 
Board also notes that nothing suggests that the VA examiner 
was not competent to perform the required examination and 
testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1)).  
In light of the foregoing, the Board finds a remand is not 
necessary in this situation because there is sufficient 
competent clinical evidence of record.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).


Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran's DD 214 indicates that he served with the United 
States Army with service in Vietnam.  His awards and 
decorations include a Purple Heart and a Combat Infantryman 
Badge. 

The Veteran filed an original service connection claim for 
PTSD in September 1992.  By rating action of June 1993, 
service connection was granted for PTSD, for which a 30 
percent evaluation was assigned effective from September 
1992.  That rating was confirmed and continued in a Board 
decision issued in June 2003.  Thereafter, the Veteran filed 
an increased rating claim in April 2006.  

VA records reflect that the Veteran was seen in May 2006 at 
which time he was oriented, speech was normal, mood was 
depressed and cognition was within normal limits.  Judgment 
and insight were described as poor and there was no 
indication of suicidal/homicidal ideation.  It was reported 
that since service, the Veteran had held multiple jobs and 
had been fired 15 to 20 times, most recently as a teacher.  
The entry stated that the Veteran was married and had been 
together with his spouse for 5 years.  An Axis I diagnosis of 
a history of cannabis dependence was made, and it was noted 
that PTSD was not apparent from the evaluation.  A 
personality disorder with narcissistic feature was diagnosed 
and a GAF (Global Assessment of Functioning) score of 55 was 
assigned.  When seen in June 2006, it was noted that the 
Veteran endorsed multiple depressive symptoms and denied 
having suicidal or homicidal ideation.  Depressive disorder 
was diagnosed.  Depressive disorder was again diagnosed in 
July and August 2006.  

The file contains a statement dated in June 2006 provided by 
a licensed clinical social worker (LCSW) associated with the 
Vet Center where the Veteran had been receiving therapy and 
treatment in conjunction with his PTSD since 2002.  The LCWS 
indicated that the Veteran suffered from PTSD which impacted 
nearly all facets of his life including work and family 
relationships.  The LCSW listed many of the Veteran's PTSD 
manifestations to include: isolationism, poor anger 
control/angry outbursts/impaired impulse control, 
marital/relational discord, survivor guilt, memory loss, 
intrusive thoughts, recurrent violent nightmares, sleep 
impairment and social isolation and alienation with 
interaction primarily limited to family members and other 
combat Veterans.  The LCWS assessed the level of the 
Veteran's social and occupational impairment as serious and 
mentioned that he experienced panic episodes occurring 5 to 7 
times a week.  Chronic PTSD was assessed.

Also of record is a statement from the Veteran's spouse dated 
in June 2006.  She described some of the manifestations 
associated with the Veteran's PTSD which included: an 
inability to maintain relationships with friends and family 
members; explosive and unpredictable behavior - sometimes 
hostile or violent; strained family relationships; and 
trouble maintaining employment.  His spouse explained that 
since about 2001, the Veteran had been fired from 2 teaching 
positions, had worked as an independent contractor on several 
occasions for a few months at a time before quitting or being 
removed for disruptive behavior, or had been unemployed.  She 
indicated that he was currently employed as an independent 
contractor, netting less than minimum wage.

A VA PTSD examination was conducted in September 2006 and the 
claims file and medical records were reviewed.  The report 
noted that the Veteran had not been hospitalized for 
treatment of a psychiatric condition during the past year and 
that he received regular treatment and medication from VA.  
The report stated that the Veteran had last worked a little 
more than a month prior to the examination as a courier, and 
was not employed at the time of the examination.  It was 
reported that he had lost 2 jobs in the last 6 months due to 
needing time off for appointments.  

Examination revealed that the Veteran was well-oriented and 
that speech was normal.  There was no indication of memory 
loss, obsessive/ritualistic behavior or of suicidal/homicidal 
thoughts.  There was no indication of impairment of thought 
process or communication, impairment of impulse control, 
speech abnormality or of delusions/hallucinations.  Symptoms 
of sleep impairment, hypervigilence, social isolation, and 
irritability on a daily basis were reported.  PTSD was 
diagnosed; also diagnosed were cannabis dependence and 
narcissistic personality traits.  A GAF score of 65 was 
assigned.  The examiner explained that a GAF score of 65 
accounted for PTSD, substance use and the personality traits 
and noted that a GAF score of 70 was warranted solely for 
PTSD symptomatology.  

The Veteran provided testimony at a Board hearing held in 
March 2009.  He stated that he felt that the VA examination 
conducted in 2006 was in inadequate, as it was short and 
cursory.  The Veteran indicated that he was not currently 
employed, and noted that he had worked as a teacher in 2004, 
but his contract was not renewed.  He stated that he 
thereafter worked as an office administrator, but was fired 
from that job due to an angry outburst.  The Veteran 
indicated that a 100 percent evaluation was warranted for his 
PTSD symptomatology because he was unemployable and had 
little social interaction aside from his marital 
relationship.  

Legal Analysis

The Veteran contends that his service-connected PTSD has had 
an adverse effect on both his social life and his employment 
status and that the severity of his disability is in excess 
of the criteria for the 30 percent evaluation currently 
assigned.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the Veteran's claim for service 
connection, a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 denotes mild 
symptoms or some difficulty in social and occupational 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the Veteran 
filed his claim for increase in April 2006, steady symptoms 
of sleep impairment, panic attacks, disturbances of 
motivation and mood, hypervigilence and irritability have 
been documented.  In addition, GAF scores assigned during the 
appeal period have ranged from 55 to 70, defined as 
indicating moderate to mild impairment.  

Socially, the evidence reflects that the Veteran is in a 
stable marital relationship and also interacts with other 
combat Veterans.  This finding in and of itself is 
inconsistent with a demonstrated inability to establish and 
maintain effective relationships, as required to support a 70 
percent evaluation.  While it does appear that his 
participation in activities is somewhat limited, the evidence 
reflects that he rides a motorcycle and goes to the movies 
for entertainment.  It is clear, however, that the Veteran 
has experienced significant social impairment as documented 
by social isolation and alienation with interaction primarily 
limited to family members and a few friends, consistent with 
difficulty in establishing and maintaining effective work and 
social relationships as contemplated under the rating 
criteria supporting a 50 percent evaluation for PTSD.  

Industrially, the evidence contained in the file reflects 
that the Veteran is well-educated, having completed both 
college and graduate work.  The Veteran also reported that he 
was previously employed as a teacher.  However, it appears 
that that the Veteran is not currently employed and has had 
trouble maintaining employment due to personality conflicts 
and/or inappropriate/unprofessional behavior.  This 
symptomatology do not appear to be solely attributed to PTSD, 
but apparently are also related to a non-service connected 
personality condition.  In light of the fact that the Veteran 
has clearly obtained and been gainfully employed in several 
positions even since suffering from PTSD, occupational 
impairment with deficiencies in most areas is not 
demonstrated.

Significantly, since 2006, the lay and clinical evidence 
contains mention of many of the enumerated criteria 
consistent with assignment of a 50 percent evaluation 
including documentation and indications of symptoms of: panic 
attacks more than once a week; memory impairment, impaired 
judgment, disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Further the GAF scores assigned during the 
appeal period have been indicative of moderate impairment.  
In light of the aforementioned evidence and with the 
application of the benefit of the doubt in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
PTSD most nearly approximates the criteria for a 50 percent 
evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as occupational and social impairment 
with reduced reliability and productivity with difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.7 (2008).

However, the evidence fails to show nearly all of the 
enumerated criteria warranting the assignment of a 70 percent 
evaluation.  In this regard, the record contains no 
documented evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Arguably, the only manifestation enumerated in this 
criteria documented in the medical records is an indication 
of impaired impulse control.  Moreover, none of the GAF 
scores assigned for PTSD from 2006 forward have been 50 or 
below (indicating serious symptoms or a serious impairment in 
impairment in social, occupational, or school functioning).  
Accordingly, a 70 percent evaluation for PTSD is not 
warranted.

Similarly, none of the enumerated criteria consistent with 
the assignment of a 100 percent schedular evaluation for PTSD 
have been clinically shown from 2006 forward.  In this 
regard, there is no documentation of symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss of names of close relatives, 
own occupation, or own name.  Accordingly, at this point, the 
clinical evidence is not consistent with manifestations of 
PTSD indicative of total occupational and social impairment.  
Id.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 50 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 50 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Resolving reasonable doubt in the Veteran's favor as to the 
severity of service-connected PTSD, the Board concludes that 
the criteria for a 50 percent evaluation have been are met 
for the entirety of the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the criteria 
for a 70 percent schedular evaluation are not met because the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent disability rating assigned herein.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 70 
percent for any portion of the appeal period.

								[Continued on Next 
Page]




ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 50 percent, but not higher, is granted for the 
entirety of the appeal period, subject to law and regulations 
governing an award of monetary compensation; the appeal is 
granted to this extent only.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


